       Case 1:19-cv-02987-MLB Document 28 Filed 12/27/19 Page 1 of 4




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


Vernice Cole,

                       Plaintiff,      Case No. 1:19-cv-02987

v.                                     Michael L. Brown
                                       United States District Judge
The Collection Apartments, et al.,

                       Defendants.

________________________________/

                                ORDER

     Plaintiff Vernice Cole claims an apartment community denied her

an apartment in violation of federal law. (Dkt. 1-1.) The Magistrate

Judge recommends dismissing her complaint. (Dkt. 14.) The Court

adopts the Magistrate Judge’s Report and Recommendation (“R&R”) and

dismisses this case.

     Plaintiff sued in the Superior Court of Gwinnett County in May

2019. (Dkt. 1-1.) Her complaint stated that she was unfairly denied an

apartment lease in an apartment community for which she applied. (Id.

at 2.) Her complaint stated in its entirety:
       Case 1:19-cv-02987-MLB Document 28 Filed 12/27/19 Page 2 of 4




      Plaintiff Claims the Defendant (s) IS INDEBTED TO
      PLAINTIFF(S) AS FOLLOWS:

      False Reporting (Improper screening report) Fraud, False
      Light (Defamation), Civil Violation, Housing Discrimination
      and Violating FCRA

      Failed to research or verify before reporting false, defamatory,
      maligning, malice discriminating information.

      Falsely Branded and Denied Housing

      That Said is in the amount $104.00 (application Fee)
      Statutory damages in amount of rent 12 month tern lease
      ($1225.00 per month as stated in offer) total $14,700.00. All
      monies paid court fees and punitive damages $100,000.00.

      May God’s Will Be Done and so it is … Amen

(Dkt. 1-1 at 2.) Defendants removed the case to federal court. (Dkt. 1.)

Plaintiff moved to remand, but the Magistrate Judge denied that motion.

(Dkts. 7; 13.)

      The Magistrate Judge then ruled that Plaintiff’s complaint was a

shotgun pleading that failed to state a plausible claim of relief. (Id. at 6

(citing Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1323

(11th Cir. 2015).) Because Plaintiff is a pro se litigant, the Court gave

her an opportunity to amend the complaint.          (Dkt. 13 at 8.)      The

Magistrate Judge gave her specific instructions on how to amend the

complaint and instructed Plaintiff to amend it by September 10, 2019.


                                     2
       Case 1:19-cv-02987-MLB Document 28 Filed 12/27/19 Page 3 of 4




(Id. at 8–9.) He warned Plaintiff that the amended complaint must

provide more “than labels and conclusions” and a “formulaic recitation of

the elements of a cause of action will not do.” (Id. at 8 (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007).) The Magistrate Judge

warned Plaintiff that the failure to file an amended complaint per his

instructions by that date would result in his recommendation that the

case be dismissed. (Id. at 10.)

     Plaintiff filed her amended complaint on September 11, 2019. (Dkt.

16.) The Court dismisses her case for untimeliness. Even if the Court

were to consider her amended complaint, the Court would dismiss it

because she did not follow the Magistrate Judge’s instructions. The

amended complaint simply lists charges and damages. (Id.) It does not

apprise Defendants of the alleged charges against them. The Court

adopts the Magistrate Judge’s recommendation to dismiss this case.

     Plaintiff also filed second and third amended complaints. Because

Plaintiff did not follow the Magistrate Judge’s instructions as to the first

amended complaint, the Court does not consider Plaintiff’s second and

third amended complaints.         Even if the Court did consider those




                                     3
       Case 1:19-cv-02987-MLB Document 28 Filed 12/27/19 Page 4 of 4




pleadings, neither of those pleadings follows the Magistrate Judge’s

instructions.

     The Court ADOPTS the Magistrate Judge’s Report and

Recommendation (Dkt. 14) and DISMISSES this case for Plaintiff’s

failure to state a claim. The Court DENIES AS MOOT all other pending

motions. (Dkts. 3; 6; 20; 22; 23; 24.)

     SO ORDERED this 27th day of December, 2019.




                                     4
